PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/865,894
Filing Date: 25 Sep 2015
Appellant(s): Vaughn et al.



__________________
Corey D. Mack; Delano Jordan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 10/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In the response below, Appellant's arguments are bold faced.

1.	Appellant argued (see pages 11-13): 
The Final Office Action, at pages 2-7, alleges that Ramin and Zareei discloses every recited feature of the claims.  Appellant disagrees with this allegation and submits that the proposed combination of Ramin and Zareei fails to disclose every feature. … Ramin in the Abstract, for example, discloses: 
“… establishing communication with a plurality of networked environmental sensors deployed at particular points in one of a plurality of pre-defined layers for a facility; …; using the measured environmental data values at the particular points to extrapolate computed environmental data values at intermediate points in the facility; …  
… For example, a particular embodiment may deploy sensors at particular differentiated heights (e.g., heights above ground level) to obtain a view of the environmental conditions in a data center at a particular height or elevation above a defined zero point (typically ground level).  In the example visualizations show in FIGS. 8-11, visualizations are provided at pre-defined elevations (i.e. horizontal planar slices) defined as a top level, a middle level, a bottom level, and a sub-floor (plenum) level.  In this manner, a visualization of the environmental conditions in a data center can be provided at differentiated vertical levels. …”

Based at least on the foregoing, Appellant submits that Ramin discloses deploying various environment sensors at pre-defined locations within a data center in order to provide a visualization of the temperature within the data center.  … Ramin fails to disclose, however, several features including, for example, deploying sensors in a dynamically configurable arrangement. As a result, Ramin fails to disclose “a negotiator to cooperatively assemble the universal sensor with one or more other universal sensors into a general-purpose sensor cluster deployable in a dynamically configurable arrangement,” as claimed.
	The examiner respectfully submits that Ramin does teach the argued features about “a negotiator to cooperatively assemble the universal sensor with one or more other universal sensors into a general-purpose sensor cluster deployable in a dynamically configurable arrangement” because “[n]odes 112 can be added, removed, or moved within the array of nodes of WSN 110. Each of the nodes 112 include functionality to join or reconfigure themselves in the WSN 110 when a node is added or moved.” (See Ramin, col. 4, lines 37-44.)  The fact that the nodes are deployed in a predefined elevations within a data center, as an example in Ramin, further indicates that the nodes can be dynamically and flexibly deployed to accommodate a particular location configuration.

2.	Appellant argued (see pages 13-14): 
Ramin also fails to disclose “wherein the negotiator includes a sensor interface to pair the universal sensor with one of the other universal sensors and allow cooperative assembly into the general-purpose sensor cluster,” and “wherein the universal sensor is to be paired upon being within a pre-determined proximity and upon identifying a signal from at least one of the one or more other universal sensors for self-assembly into the sensor cluster, wherein the predetermined proximity is based on a communication protocol spacing requirement,” as claimed.
The Final Office Action, at page 6, acknowledges that Ramin fails to discloses ‘wherein the universal sensor is to be paired upon being within a pre-determined proximity of at least one of the one or more other universal sensors for self-assembly into the sensor cluster, wherein the predetermined proximity is based on a communication protocol spacing requirement,” and relies on Zareei as allegedly curing these deficiencies. The Final Office Action, however, makes the general and unsupported allegation that Zareei presumably discloses these features. …
Appellant submits that Zareei, and particularly the referenced Table 1, does not support this allegation. Zareei provides a comparison of a few wireless network monitoring and control protocols. The Final Office Action, however, fails to identify and Zareei fails to provide any disclosure of pairing or self-assembly upon the sensor being within a predetermined proximity. Accordingly, Appellant submits that Zareei fails to disclose “wherein the universal sensor is to be paired upon being within a pre-determined proximity and upon identifying a signal from at least one of the one or more other universal sensors for self-assembly into the sensor cluster, wherein the pre-determined proximity is based on a communication protocol spacing requirement,” as claimed.
	First, the examiner respectfully submits that Ramin does teach the argued features about “wherein the negotiator includes a sensor interface to pair the universal sensor with one of the other universal sensors and allow cooperative assembly into the general-purpose sensor cluster” because 
“[n]odes 112 can be added, removed, or moved within the array of nodes of WSN 110. Each of the nodes 112 include functionality to join or reconfigure themselves in the WSN 110 when a node is added or moved. As part of this functionality, each node 112 can discover its neighbor nodes and automatically negotiate and establish communication paths with those neighbors.” See col. 4, lines 37-44 (emphasis added).

Also, Ramin discloses that with radio interference, 
“it is possible that the wireless data communications between nodes may be disrupted.  In these cases, each node can sense the loss of data communications with a neighbor and may reconfigure itself to use alternate data paths through other functioning nodes of WSN 110.  As such, the WSN 110 is highly adaptable to changing conditions in the environment and in the configuration of the wireless network.”  See col. 4, lines 50-57 (emphasis added).

Thus, Ramin discloses a sensor interface to pair the sensor with one or more of the other sensors and to allow for cooperative assembly into a general-purpose sensor cluster, as recited.
Second, regarding the argued features about “wherein the universal sensor is to be paired upon being within a pre-determined proximity and upon identifying a signal from at least one of the one or more other universal sensors, wherein the predetermined proximity is based on a communication protocol spacing requirement,” the examiner first points out that Ramin teaches that the pairing, via a direct communication, is formed when the sensor is “within the radio reception range” with another (See col. 4, lines 45-46).  Ramin does not explicitly disclose a numerical value for the radio reception range or explicitly tie this range to a communication protocol, but it is understood that a radio reception range implies a proximity that is pre-determined by the technical features of the system and the environment.  Zareei discloses (see Table 1, copied below with highlights added), that there is a data range, or pre-determined proximity constraint, for each particular wireless protocol.  For instance, the four protocols listed in Table 1 have data ranges of 75 m, 15 m, 10 m, and 100 m, respectively, which establishes a “communication protocol spacing requirement” for each wireless protocol, beyond which data cannot be transmitted reliably.  This places a constraint on the communications between nodes in Ramin.  As discussed above, Ramin discloses that “each node 112 can discover its neighbor nodes and automatically negotiate and establish communication paths with those neighbors” and that “each node can sense the loss of data communications with a neighbor and may reconfigure itself to use alternate data paths through other functioning nodes,” but they must be “within the radio reception range” of the other node (see col. 4, lines 42-54).  Thus, the sensors will be paired upon being within a pre-determined proximity, where the pre-determined proximity is based, at least in part, on a communication protocol spacing requirement as recited, since this spacing requirement is one the principal factors in whether or not the nodes can communicate with each other (other factors being the environment, radio interference, etc.). 
The examiner notes that the feature of “upon identifying a signal from at least one of the one or more other universal sensors for self-assembly into the sensor cluster” is disclosed by Ramin’s teaching that
“each node 112 can discover its neighbor nodes and automatically negotiate and establish communication paths with those neighbors.  A node can be in direct data communication with neighbors that are within the radio reception range of the node.” (see col. 4, lines 37-46; emphasis added).
It is clear that Ramin’s nodes negotiate and establish communication paths with each other when they identify signals from each other via direct data communication with each other.  Therefore, the sensors will be paired upon identifying a signal from at least one of the other sensors for self-assembly into the sensor cluster, as recited.
To sum up, Ramin discloses direct wireless communications between a set of sensor nodes which self-assemble (e.g., discovering other nodes, pairing up, establishing communication paths, joining a cluster, reconfiguring when communications are disrupted, etc.), and explicitly discloses that there is a natural constraint on these activities due to radio reception ranges.  Zareei discloses that different communications protocols have different data ranges, or spacing requirements, and it is obvious that these will impose a constraint within the system of Ramin.  Accordingly, Ramin in view of Zareei teaches a system in which “the universal sensor is to be paired upon being within a pre-determined proximity and upon identifying a signal from at least one of the one or more other universal sensors for self-assembly into the sensor cluster, wherein the pre-determined proximity is based on a communication protocol spacing requirement,” as recited.


    PNG
    media_image2.png
    924
    783
    media_image2.png
    Greyscale


3.	Appellant’s arguments for claim 9 (see page 15) are based on claim 9’s dependency to claim 4 which recites the above-argued features, and that Hong fails to disclose the features argued above.  The examiner refers to the response given above, that Ramin and Zareei address the above-argued features.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHN C KUAN/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        
Conferees:
/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857
                                                                                                                                                                                                        /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        






Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.